     Case 2:20-cr-00154-RMP         ECF No. 24-1     filed 02/17/21   PageID.58 Page 1 of 2




 1                Francisco Carriedo
                  10 North Post Street, Suite 700
                  Spokane, Washington 99201
2                 509.624.7606
                  Attorney for Jeremy John Gilbert

 3

4

 5

6                             United States District Court
                                Honorable Rosanna M. Peterson
 7

8    United States of America,                        No. 2:20-CR-154-RMP

9                            Plaintiff,               Order Granting Unopposed
                                                      Motion to Continue
10         v.
                                                      (Proposed)
11   Jeremy John Gilbert,

12                           Defendant.

13

14

15

16

17

18

19
     Case 2:20-cr-00154-RMP      ECF No. 24-1    filed 02/17/21   PageID.59 Page 2 of 2




 1         Before the Court is Jeremy John Gilbert’s Unopposed Motion to Continue. The

2    Court finds good cause to grant Mr. Gilbert’s request for a continuance.

 3         Accordingly, IT IS HEREBY ORDERED:

4          1. Mr. Gilbert’s Unopposed Motion to Continue, ECF No. __, is GRANTED.

 5         IT IS SO ORDERED. The District Court Executive is directed to enter this
6    Order and provide copies to counsel.
           Dated: February __, 2021.
 7

8
                                             ________________________
9
                                             Hon. Rosanna M. Peterson
                                             U.S. District Court Judge
10

11

12

13

14

15

16

17

18

19


                                       Proposed Order
                                             –1–
